Citation Nr: 1645409	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  07-29 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a low back disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2015, the Veteran underwent a live hearing via videoconference with the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This matter was remanded by the Board for further evidentiary development in September 2015 and April 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The competent and probative evidence is against a finding that the Veteran's' right knee condition had its onset in service or is otherwise related to active duty.

2.  The competent and probative evidence is against a finding that the Veteran's right hip condition had its onset in service or is otherwise related to active duty.

3.  The competent and probative evidence is against a finding that the Veteran's lumbar spine condition had its onset in service or is otherwise related to active duty.






CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a right knee condition are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for establishing entitlement to service connection for a right hip condition are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  The criteria for establishing entitlement to service connection for a lower back condition are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify & Assist

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records have been obtained, and he was afforded VA examinations in connection with his claims.  This examination is adequate and has fully informed the Board.  There is no indication of any other outstanding VA or Federal records which have not been obtained.


Service Connection Claims

The Veteran contends his current low back condition, hip condition, and knee condition are a result of the lifting and moving of materials he encountered as a supply clerk in the military.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A review of the facts reveals the following:

The Veteran's Service Treatment Records do not indicate that he sought medical treatment in service for his lower back, right hip, or right knee conditions.

In February 2008, the Veteran applied for entitlement to service connection for a lower back, right hip, and right knee conditions.  A note that month in the Veteran's VA medical records say that he complained of right knee pain for the past two or three years but did not have a history of trauma to the knee.

The Veteran's medical records demonstrate that throughout 2008 to 2011, the Veteran complained of pain in his lower back and occasional pain in his right knee and hip.  The pain was never diagnosed.

At an April 2015 hearing, the Veteran explained the origination of his injuries: While he was not exactly sure when it first started to bother him, he believed he complained about pain in his knee or hip while assigned to a field unit; the Veteran was unable to point to any particular instance in which he injured his back, hip, or knee.  In the field unit, he moved and lifted many boxes.  The Veteran stated that he did not undergo any physical therapy for his pain, but he probably took some Motrin.

After the Veteran was released from the military, he did not seek treatment for his lower back, right hip, or right knee, until 1996 due to increased pain.  The Veteran was again treated with Motrin and informed that he suffered from muscle spasms or muscle problems in the form of muscle aches and pains.  He stated that he still suffered from these conditions on a daily basis and continued to take over-the-counter medications to combat the pain.  At the time of the hearing, the Veteran had not received a formal diagnosis aside from muscle spasms or aches and pains.

In November 2015, the Veteran underwent a Compensation and Pension (C&P) examination for his back in which he was diagnosed with degenerative arthritis of the spine.  The Veteran's diagnostic imaging, however, did not demonstrate significant degenerative or acute lumbar spine osseous disease.

By way of history, the Veteran explained that he suffered no specific back injury but, rather, lifted and moved many boxes in the military.  After his separation, he did not seek medical treatment until 1994 but suffered from pain in the intervening years.  In the 1990s, the Veteran suffered a back injury at work and received workman's compensation.  The examiner determined it was less likely than not that the Veteran's back pain was incurred in or related to service, as he suffered no incidents in service, and the occurrence of degenerative disc disease 36 years after service did not demonstrate a connection.

In the Veteran's hip and thigh examination, he was diagnosed with osteoarthritis of the right and left hip.  Again, the Veteran reported that his hip pain began at the same time as his back pain but he did not seek treatment until the mid-1990s.  The examiner determined it was less likely than not that his condition was related to or incurred in service due to the many years between his service and first seeking treatment.

The Veteran was diagnosed with right knee tendonitis in his knee C&P examination.  The Veteran reported no knee injury in service, and said that his knee pain started in the mid-1990s.  The examiner determined it was less likely than not that the Veteran's knee condition was related to service, as his 2008 x-rays, conducted at the VA, revealed a normal knee, and it was not until 2015 that x-rays revealed minor degenerative arthritis.

In June 2016, the Veteran underwent a C&P examination for his right hip and thigh in which he was diagnosed with osteoarthritis.  The Veteran reported that he could not recall when his right hip and knee began to hurt or became a problem.  He wondered if his right hip and knee could be related to his lower back condition.  The examiner determined the Veteran's hip condition was less likely than not occurred in or related to service, specifically to the Veteran's job moving boxes.  First, the examiner explained that the diagnostic imaging revealed a knee consistent with natural aging, with minimal degenerative changes, and the same degenerative changes in both the right and left hip.  Second, the absence of medical treatment, while not dispositive, tended to support the examiner's conclusion that the pain was related to natural aging.  Again, the diagnostic imaging did not support the theory that the Veteran's in-service box lifting caused degenerative changes beyond that associated with natural aging.

At the Veteran's knee examination, he was diagnosed with knee joint osteoarthritis.  Again, the Veteran reported that he could not recall when his right hip and knee began to hurt or became a problem.  He wondered if his right hip and knee could be related to his lower back condition.  The examiner determined it was less likely than not that the Veteran's knee condition was related to or incurred in service.  First, the veteran's x-rays demonstrate minimal degenerative disease which was equal in both the left and the right knee and consistent with the Veteran's age.  Without a significant trauma, and with a large gap in the years between the Veteran's pain, the examiner believed the x-rays demonstrated it was less likely than not that moving boxes in service caused or was related to his current degenerative arthritis changes.

Diagnosed with degenerative arthritis of the spine in his June 2016 examination, the Veteran explained that his back pain began in service, when he suffered from occasional back pain.  He did not, however, suffer from any specific injury, nor did he seek medical care while in the service.  After service, he worked for a tire company, in a fairly labor intensive job.  He sought medical care for his back in the mid-1990s.  The examiner determined it was less likely than not that the Veteran's back condition occurred in or was related to service for several reasons.  First, the examiner explained that occasional bouts of pain in the back without a significant underlying trauma or injury are part of natural exposure to life and do not represent an underlying pathology.  Second, although the Veteran suffered occasional muscle pain in his back in service, musculoskeletal complaints do not cause osteoarthritis or degenerative disease.  The medical literature demonstrates that degenerative changes in the spine occur naturally throughout one's life, and the Veteran's osteoarthritis changes were surprisingly minimal given his age.

The Board finds service connection for lower back, right hip, and right knee conditions is not warranted, as the Veteran has not demonstrated causal relationships between his claimed in-service box moving and the current disabilities.  See 38 U.S.C.A. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination.)  To arrive at this finding, the Board finds the June 2016 medical opinions highly probative.

A medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  Lastly, a medical examiner is presumed competent in the absence of evidence to the contrary.  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009).

The initial inquiry in determining the probative value of a lay statement is to assess the lay speaker's competency.  If the speaker lacks competency, the testimony cannot be deemed probative or sufficient.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); FED. R. EVID. 601.  To determine competency, the lay speaker must have personal knowledge of the facts pertinent to the testimony.  See United States v. Brown, 540 F.2d 1048, 1053 (10th Cir. 1976) (witnesses may testify "upon concrete facts within their own observation and recollection-that is, facts perceived from their own senses, as distinguished from their opinions or conclusions drawn from such facts"), cert. denied, 429 U.S. 1100 (1977).  The Veteran is, of course, presumed competent to testify as to facts that are within his actual observation, such as aches and pains.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

If the witness is deemed competent, the Board must assess the testimony's weight and credibility.  This is a factual determination which assesses the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board finds the June 2016 medical examiner's conclusions highly probative.  First, it is clear the examiner fully reviewed the Veteran's medical history and record.  Second, the examiner provided a fully articulated opinion, which was, lastly, supported by a reasoned analysis.  Moreover, the examiner provided a compelling reason for why the Veteran's in-service manual labor did not contribute to his current degenerative changes: he displayed the most minimal of arthritis changes in his back, hip, and knee; the left hip and left knee demonstrated the same level of degenerative changes, and-perhaps most tellingly-according to all the medical literature, absent an actual trauma, manual labor does not contribute significantly to arthritic changes in the joint.  Lastly, the opinion did not use speculative language but, rather, provided the degree of certainty required for medical nexus evidence.  Thus, the Board finds the examiner's conclusion as to whether or not the Veteran's back, right hip, and right knee conditions are related to an event or incident in service highly probative.

The Board finds the Veteran competent to speak to the symptoms of pain in his back, right hip, and right knee.  Nonetheless, he is not competent to provide medical conclusions to complex medical questions, not capable of lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins).  Because the evidence does not indicate that the Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning these disabilities, as the underlying pathologies and their etiology are complex, he is not competent to comment on the etiology of his conditions.  In any event, the competent evidence outweighs the lay reports regarding etiology.

Next, the Board finds the absence of complaints of pain in the back, right hip, and right knee in the record--including in the Veteran's service treatment records and separation examination--until the mid-1990s, probative.  Although the absence of any mention of relevant complaints or symptoms after service is not dispositive, the fact of this chronology must be considered as it bears upon the question of nexus between the Veteran's claimed disability resulting from service and his current diagnosis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment can be evidence that there has not been a continuity of symptomatology, and can weigh against the claim).  In this situation, the Veteran infrequently complained of pain in his muscles, and did not receive an actual diagnosis related to any trauma.  Given the June 2016 medical examiner's conclusion that absent a significant trauma, the medical literature agrees that degenerative changes occur due to natural aging and not increased work or movement, the fact that the Veteran's records do not contain a significant trauma related to the service is telling.  Without that trauma, the gap in symptoms indicates natural mechanical processes related to aging and not service.

For the reasons and bases discussed above, the competent and probative evidence weighs against the conclusion that the Veteran's back, right hip, and right knee conditions are related to his active service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the preponderance of the evidence is against this claim; the evidence supporting the claims does not rise to equipoise.  Accordingly, the appeal must be denied.


ORDER

Service connection for a lower back condition must be denied.

Service connection for a right hip condition must be denied.

Service connection for a right knee condition must be denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


